DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 3, 2021.
Claims 2 and 8-11 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giesler (US 6,003,463) in view of Stewart (US 7,377,720) and Blackmore          (US 6,591,770).

Giesler, as set forth above, discloses all of the features claimed except for the use of a deployment frame that is connected to an articulated multi-arm system for horizontal movement, and a second set of upright guides that are aligned with said first set of upright guides.
Stewart discloses a boat lift, as shown in Figures 1-3, with a deployment frame, defined as Part #14, and a cradle, defined as Part #23, where said deployment frame is connected to an articulated multi-arm system, defined as Part #16, as shown in   Figures 1-2, for horizontal movement of said cradle and a boat, defined as Part #27, as shown in Figure 1.
Blackmore discloses a boating lift, as shown in Figures 1-4, that is comprised of a deployment frame, defined as Part #20, a cradle, defined as Part #15, a first set of upright guides, defined as Parts #21 and 22, and a second set of upright guides, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an articulated multi-arm system that is connected to a deployment frame for horizontal movement of a boat cradle, as taught by Stewart, and first and second sets of aligned upright guides for vertical movement of a boat cradle, as taught by Blackmore, in combination with the boat transfer system as disclosed by Giesler for the purpose of providing a boat transfer system with means to  facilitate both horizontal and vertical movement of a boat cradle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giesler in view of Stewart and Blackmore, and further in view of Seiple (US 7,156,036).
Giesler in combination with Stewart and Blackmore shows all of the features claimed except for the use of a net with a cradle.
Seiple discloses a boat launch and recovery system, as shown in Figures 1A-5, that includes a sling carriage or cradle, defined as Part #115, with a netted structure, defined as Part #420, for supporting a boat, defined as Part #120, as shown in    Figures 4-5.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a cradle with a netted structure, as taught by Seiple, in combination with the boat transfer system as disclosed by Giesler and the teachings of Stewart and Blackmore for the purpose of providing a boat transfer system with a cradle with additional support surface for supporting a boat.

Allowable Subject Matter
Claims 4, 6, 7, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 15, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617